Dickson, J.
The plaintiff, as a tax-payer, sues the defendant, the treasurer of the village of Pleasant Eidge, Ohio, to compel him to place the public money which he holds and for which he and his bondsmen are responsible, in certain banks as legal depositories in accord with the terms and conditions of a certain ordinance. The defendant demurs because the petition on its face discloses that the law has not been complied with as to the times of publication of the ordinance and the bids, and therefore he has no right to place the public money which he has as a public official, in those depositories designated by that ordinance, and that if so placed he and his bondsmen will not be released for 'any loss occasioned thereby.
When one undertakes with his surety to handle money belonging to the public, the law holds both to a strict accountability. The money must be kept for the public and returned to the public. The excuse of an invalid ordinance would not obtain. Any and all doubts as to the validity of the ordinance and its provisions should be resolved in favor of such a treasurer and his bondsmen. There was no need of haste in passing the ordinance in question, and the court is in doubt whether the “immergency measure” clause is warranted in this ordinance.
The court is of the opinion that the ordinance should have been published for fifteen days, and the advertisement for bids should have been made for two weeks. Twenty-nine days should have elapsed between the passing of the ordinance and the award. The petition discloses that the ordinance was passed on February 7, 1912, and that bids were received before February the 26th. The writ will be refused.